 In the Matter of R. E.ATCHISON LUMBER COMPANYandLOCAL S 212,INTERNATIONAL WOODWORKERS OF AMERICACase No.C-1747.-Decided December17, 1940Jurisdiction: lumber industry.Settlement:stipulation providing for compliance with the Act.Remedial Orders:entered on stipulation.Mr. Alexander E. Wilson,for the Board.Huey & Welch,byMr. W. G. Stone,for the respondent.Mr. J. A. Lipscomb,of Bessemer, Ala., for the Union.Miss Edna Loeb,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by Local S 212,InternationalWoodworkers of America, herein called the Union, theNational Labor Relations Board, herein called the Board, by theRegional Director for the Tenth Region (Atlanta, Georgia), issuedits complaint dated October 26, 1940, against R. E. Atchison Lum-ber Company, Bessemer, Alabama, herein called the respondent, al-leging that the respondent had engaged in and was engaging in un-fair labor, practices affecting commerce within the meaning of Sec-tion 8 (1) and (3) and Section 2 (6) and (7) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.Copies of thecomplaint and accompanying notice of hearing thereon were dulyserved upon the respondent and the Union.The complaint alleged in substance that (1) the respondent ter-minated the employment of five of its employees and refused to rein-statethem because they joined and assisted the Union and engaged inconcerted activities for their mutual aid and protection; (2) the re-spondent engaged in numerous acts designed to discourage member-ship in and activity on behalf of the Union, including cursing,threatening, assaulting, and evicting from company houses, employeeswho had joined and refused to withdraw from the Union; and (3)28 N. L.R. B., No. 94.638 R. E. ATCHISON 'LUMBER COMPANY639,by these,and other acts the respondent interfered with, restrained,and coerced its employees in the exercise of rights guaranteed in Sec-tion 7 of the Act.Prior. to .a hearing, the respondent, the Union, and counsel for theBoard entered into a stipulation dated November 29, 1940.The stip-ulation provides as follows :STIPULATION,It is hereby stipulated by and between R. E. Atchison Lum-ber Company, hereinafter called the Respondent; Local S 212,InternationalWoodworkers of America, hereinafter called theUnion; and Alexander E. Wilson, Jr., Attorney for the NationalLabor Relations Board, as follows :1.Respondent is and for a long period of time has been anAlabama corporation with its principal office and only -plantin the City of Bessemer, Jefferson County, State of Alabama.Respondent is now and for a long period of time continuouslyhas been engaged in the production, sale, and distribution ofyellow pine lumber.Respondent's products for the year 1939amounted in value to approximately $63,000.Of this amount,products of the value of approximately $27,000 were shippedfrom Respondent's place of business in Bessemer, Alabama, topoints outside the State of Alabama.Materials and suppliespurchased and used by Respondent during the year 1939 in themanufacture of its products amounted in value to approximately$25,000, and of this amount materials and supplies amountingin value to $-- were transported to Respondent's placeof business at Bessemer, Alabama, from points and places out-side the State of Alabama.For purposes of this proceeding,- and not otherwise, Respondent admits that it is engaged in inter-state commerce within the meaning of Section 2, subdivisions(6) and (7), of the National Labor Relations Act.2.The Union is a labor organization within the meaning of Sec-tion 2, subdivision (5), of the National Labor Relations Act.3.Respondent hereby waives its -right to file an answer to theComplaint of the National Labor Relations Board filed herein; toits right to a hearing and to appear in person or otherwise and 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDto give testimony and examine and cross-examine witnesses, asprovided in Section 10 (b) of the National Labor Relations Actand in National Labor Relations Board Rules and Regulations,Series 2, as amended; and all parties hereto, and each of them,hereby waive the making of findings of fact and conclusions oflaw by the National Labor Relations Board and to any otherprocedure by or before the National Labor Relations Boardthat may be provided in said National Labor Relations Act orNational Labor Relations Board Rules and Regulations, Series2, as amended ; and all parties hereto, and each of them, agreethat the formal papers in this proceeding, including the AmendedCharge, Complaint and Notice of Hearing, Affidavit of Serviceof Complaint and Notice of Hearing, copy of National LaborRelations Board Rules and Regulations, Series 2, as amended,and this Stipulation, and nothing else, shall constitute the entirerecord in this case and shall dispose of the necessity for thehearing referred to in said Complaint and Notice of Hearingand as provided in Section 10 (b) and (c) of the National LaborRelationsAct.This waiver and agreement is expressly con-ditioned upon the approval of this Stipulation by the NationalLabor Relations Board.4.Upon the record herein and upon this Stipulation, if and whenapproved by the National Labor Relations Board, an Order mayforthwith be entered by said Board providing as follows :(1)Respondent, R. E. Atchison Lumber Company, shall ceaseand desist from :(a)Discouraging or encouraging membership in any labororganization of its employees by discharging, demoting, or re-fusing to reinstate any of its employees, or in any manner dis-criminating with regard to their hire or tenure of employmentor any term or condition thereof, because or on account of theirmembership in, activities in behalf of, or sympathy toward,any such labor organizations;(b)Urging, persuading, or warning its employees, or in anymanner influencing or attempting to influence said employees,to form, join, assist, or participate in any labor organization, ornot to form, join, assist, or participate in any labor organization;(c) In any manner interfering with, restraining, or coercingits employees, or any of them, in the exercise of the right toself-organization, to form, join, or assist labor organizations, tobargain collectively through representatives of their own choos-ing, and to engage in concerted activities for the purpose of R. E. ATCHISON LUMBER COMPANY641collective bargaining or other mutual aid or protection, asguaranteed in Section 7 of the National Labor Relations Act.(2)Respondent shall take the following affirmative actionin order to effectuate the policies of the National Labor Rela-tions Act :(a)Respondent shall immediately offer to Isaac Alexander,VeotesMixon, Iotes Mixon, Walter Bowling, and Paul Greerreinstatement to their former or substantially equivalent posi-tions, without loss of seniority or other rights or privileges;(b)Post immediately at conspicuous places in its plant, andmaintain such posting for a period of sixty (60) consecutivedays from the date of posting, notices to its employees stating(1) that the Respondent will not engage in the conduct fromwhich it is ordered to cease and desist in paragraphs (1) (a),(b), and (c) of this Order; and (2) that the Respondent willtake the affirmative action set forth in paragraphs (2) (a) and(b) of this Order.'(c)Notify the Regional Director for the Tenth Region withinten (10) days of the date of this Order what steps Respondenthas taken to comply herewith.'5.After the entry of the Order by the National Labor RelationsBoard, as provided above, there may be entered in the UnitedStates Circuit Court of Appeals for the appropriate circuit adecree by said Court enforcing in full the said Order of theNational Labor Relations Board, and each of the parties heretohereby consents to the entry of such decree and hereby waivesprior notice thereof.6.Respondent further agrees to pay to the Regional Directorfor the Tenth Region the sum of $300, to be distributed to thefollowing-named employees in suchamounts ashe shall deemjust-and proper:-kIsaac AlexanderVeotes MixonIotes MixonWalter BowlingPaul Greerwhich sum shall be in full settlement of the amounts said em-ployees would have earned as wages from the dates of termina- 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion of their employment to the date of payment, less theirrespective net earnings during said periods.This sum of $300shall be paid to the Regional Director for the Tenth Region, asaforesaid, immediately upon the approval of this Stipulation bythe Board.7.It is expressly understood and agreed that this Stipulation besubject to the approval of the National Labor Relations Board.8.It is expressly understood and agreed that the entire agree-ment among the parties hereto, as recited above and as theirsignatures appear -below, is contained within the terms of thisStipulation, and there is no agreement of any nature, verbalor otherwise, which varies, alters, or adds to this Stipulation.On December 9, 1940, the Board issued and duly served on theparties an order approving the above stipulation, making it a partof the record in the case, and pursuant to Article II, Section 36, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, transferring the case to the Board for the purpose ofentry of a decision and order pursuant to provisions of the stipulation.Upon the basis of the above stipulation and the entire record inthe case, the Board makes the following:FINDINGS OF FACTTHE BUSINESS OF THE RESPONDENTThe respondent, R. E. Atchison Lumber Company, is an Alabamacorporation with its principal office and plant in Bessemer, Alabama.It is engaged in the production, sale, and distribution of yellow pinelumber.The respondent's products for the year 1939 amounted invalue to approximately $63,000, about 43 per cent of which products,valued at approximately $27,000, were shipped from the respondent'splace of business in Bessemer to points outside Alabama.For pur-poses of this proceeding, the respondent admits that it is engaged ininterstate commerce within the meaning of Section 2 (6) and (7)of the Act.We find that the above-described operations constitute a continu-ous flow of trade, traffic, and commerce among the several States. R. E.ATCHISONLUMBER COMPANY643ORDERUpon the basis of the above findings of fact, the stipulation, andthe entire record in the case, and pursuant to Section 10 (c) of theNational Labor Relations Act, the National Labor Relations Boardhereby orders that:(1)Respondent, R. E. Atchison Lumber Company, shall ceaseand desist from :(a)Discouragingor encouraging membership in any labor organ-ization of its employees by discharging, demoting, or refusing toreinstateany, of its employees, or in any manner discriminating withregard to their hire or tenure of employment or any term or conditionthereof, because or on account of their membership in, activities inbehalf of, or sympathy toward, any such labor organization;(b)Urging, persuading, or warning its employees, or in any man-ner influencing or attemptingto influencesaid employees,to form,join, assist,or participate in any labor organization,or not to form,join, assist,or participate in any labor organization;(c)In any manner interfering with, restraining, or coercing itsemployees, or any of them,in the exercise of the right to self-organ-ization, to form, join, or assist labor organizations, to bargain col-lectively through representatives of their own choosing, and to engagein concerted activities for the purpose of collective bargaining orother mutual aid or protection, as guaranteed in Section 7 of theNational Labor Relations Act.(2)Respondent shall take the following affirmative action in orderto effectuate the policies of the National Labor Relations Act :(a)Respondent shall immediately offer to Isaac Alexander, VeotesMixon, Iotes Mixon,Walter Bowling, and Paul Greer reinstatementto their former or substantially equivalent positions,without loss ofseniority or other rights or privileges;(b)Post immediately at conspicuous places,in its plant,and main-tain suchposting fora period of sixty(60) consecutive days fromthe date of posting, notices to its employees stating (1) that therespondent will not engage-in the conduct from which it is orderedto cease and desist in paragraphs(1) (a), (b), and(c) of this Order;and (2)that the respondent will take the affirmative action set forthin paragraphs(2) (a) and(b) of this Order;(c)Notify the Regional Director for the Tenth Region within ten(10) days of the date of this Order what steps respondent has takento comply herewith.413597-42-vol. 2342